IN THE COURT OF APPEALS OF IOWA

                              No. 4-034 / 13-1953
                             Filed February 5, 2014


IN THE INTEREST OF B.L.,
Minor Child,

C.T., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Monona County, Timothy T.

Jarman, District Associate Judge.



      A mother appeals from the order terminating her parental rights.

AFFIRMED.




      Molly Vakulskas Joly of vakulskas Law Firm, P.C., Sioux City, for

appellant mother.

      Thomas J. Miller, Attorney General, Kathrine S. Miller-Todd and Janet L.

Hoffman, Assistant Attorneys General, Michael P. Jensen, County Attorney, and

Ian A. McConeghey, Assistant County Attorney, for appellee State.

      Marchelle Denker, Sioux City, for minor child.



      Considered by Danilson, C.J., Vaitheswaran, J., and Mahan, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2013).
                                             2


MAHAN, S.J.

       A mother appeals a juvenile court decision terminating her parental rights

under Iowa Code sections 232.116(1)(e) and (l) (2013). We determine there was

clear and convincing evidence she had not maintained significant and meaningful

contact with the child or made reasonable efforts to resume care of the child.

There is sufficient evidence in the record to support termination of the mother’s

parental rights under section 232.116(1)(e). We also determine it would not be in

the child’s best interests to delay termination of the mother’s parental rights. We

affirm the decision of the juvenile court.

       I.     Background Facts & Proceedings

       Christie and Dustin are the parents of B.L., who was born in 2008. B.L.

was previously adjudicated to be a child in need of assistance (CINA), and that

case was dismissed on May 16, 2012. The relationship between the parents

contained incidents of domestic violence, and Christie has a history of using

methamphetamine. Christie and B.L. were evicted from their home in September

2012 and did not have a permanent residence. B.L. was removed from Christie’s

care on October 2, 2012. B.L. was initially placed with his maternal grandparents

and then moved to foster care.

       A new CINA petition was filed, and the juvenile court determined B.L. was

a CINA under Iowa Code section 232.2(6)(b), (c)(2), and (n) (2011). Christie had

a drug test on October 18, 2012, which was positive for amphetamine and

methamphetamine. She was scheduled to begin a residential substance abuse

treatment program in January 2013, but did not show up. As a result, she lost

her place in the program. She entered a different treatment program at the end
                                              3


of February 2013. She was successfully discharged from that program but did

not follow through on recommended outpatient treatment.

         Christie’s last visit with B.L. was on April 23, 2013. After that time, she

had only minimal contact with the Iowa Department of Human Services (DHS)

and no longer participated in services.

         The State filed a petition for termination of parental rights on August 29,

2013. On September 18, 2013, Christie had a new substance abuse evaluation,

which again recommended outpatient treatment. The termination hearing was

held the next day, September 19, 2013.             The day after that, September 20,

Christie had a scheduled appointment for a mental health evaluation.

         The juvenile court entered an order terminating Christie’s parental rights

under sections 232.116(1)(e) and (l) (2013).1 The court determined Christie had

not maintained significant and meaningful contact with the child and there was

clear and convincing evidence the child could not be returned to her care within a

reasonable period of time. The court found termination of Christie’s parental

rights was in the child’s best interests. Christie appeals.

         II.     Standard of Review

         The scope of review in termination cases is de novo. In re D.W., 791

N.W.2d 703, 706 (Iowa 2010).            Clear and convincing evidence is needed to

establish the grounds for termination. In re J.E., 723 N.W.2d 793, 798 (Iowa

2006). Where there is clear and convincing evidence, there is no serious or

substantial doubt about the correctness of the conclusion drawn from the

evidence.      In re D.D., 653 N.W.2d 359, 361 (Iowa 2002).              “The paramount

1
    The juvenile court also terminated Dustin’s parental rights. He has not appealed.
                                        4

concern in termination proceedings is the best interest of the child.” In re D.S.,

806 N.W.2d 458, 465 (Iowa Ct. App. 2011).

      III.    Sufficiency of the Evidence

      Christie claims there is insufficient evidence in the record to support

termination of her parental rights under section 232.116(1)(e) or (l). When the

juvenile court relies upon more than one statutory ground to terminate a parent’s

rights, we may affirm based on one of the grounds cited by the court. See In re

S.R., 600 N.W.2d 63, 64 (Iowa Ct. App. 1999).

      Parental rights may be terminated under section 232.116(1)(e) when (1) a

child has been adjudicated CINA, (2) the child has been removed from the

parent’s care for at least six consecutive months, and (3) there is clear and

convincing evidence the parent has not maintained significant and meaningful

contact with the child during the previous six months and has made no

reasonable efforts to resume care of the child despite being given the opportunity

to do so. The term “significant and meaningful contact,”

      includes but is not limited to the affirmative assumption by the
      parents of the duties encompassed by the role of being a parent.
      This affirmative duty, in addition to financial obligations, requires
      continued interest in the child, a genuine effort to complete the
      responsibilities prescribed in the case permanency plan, a genuine
      effort to maintain communication with the child, and requires that
      the parents establish and maintain a place of importance in the
      child’s life.

Iowa Code § 232.116(1)(e); see also In re M.B., 595 N.W.2d 815, 817 (Iowa Ct.

App. 1999).

      There is no dispute in the record concerning the first two elements—B.L.

was adjudicated CINA on December 17, 2012, and at the time of the termination
                                         5


hearing had been removed from Christie’s care for eleven months. We also

determine there is clear and convincing evidence in the record showing Christie

has not maintained significant and meaningful contact with B.L. Her last visit was

on April 23, 2013, almost five months before the termination hearing. Christie

testified she made two attempts to set up visits after April 2013, but could not

come to an arrangement for a suitable time with social workers. She stated she

then gave up and made no other effort to keep in contact with B.L. Furthermore,

she did not maintain telephone contact with B.L.

       We conclude Christie’s meager efforts were not sufficient for her to

maintain significant and meaningful contact with B.L. Additionally, there is clear

and convincing evidence Christie had not made reasonable efforts to resume

care of B.L. At the time of the termination hearing she was temporarily living with

her parents, did not have a job, and was still in the process of arranging

outpatient treatment that had been recommended for many months.                  We

determine there is sufficient evidence in the record to support termination of

Christie’s parental rights under section 232.116(1)(e).

       IV.    Best Interests

       Christie contends termination of her parental rights is not in B.L.’s best

interests. She asserts B.L. might be moved from his current placement in foster

care and placed in a different prospective adoptive home so it would not be

detrimental to him to wait an additional six months to permit her more time to

address her problems.

       In considering a child’s best interests, we give primary consideration to the

child’s safety, to furthering the long-term nurturing and growth of the child, and to
                                        6


the physical, mental, and emotional condition and needs of the child. Iowa Code

§ 232.116(2); In re P.L., 778 N.W.2d 33, 40 (Iowa 2010). “[W]e cannot deprive a

child of permanency after the State has proved a ground for termination under

section 232.116(1) by hoping someday a parent will learn to be a parent and be

able to provide a stable home for the child.” P.L., 778 N.W.2d at 41. “A parent

cannot wait until the eve of termination, after the statutory time periods for

reunification have expired, to begin to express an interest in parenting.” In re

C.B., 611 N.W.2d 489, 495 (Iowa 2000).

       We conclude it would not be in the best interests of B.L. to delay the

termination of Christie’s parental rights. She had many months to address her

substance abuse and mental health problems but waited literally until the day

before the termination hearing to have a new substance abuse evaluation and

was scheduled to have a mental health evaluation the day after the hearing. As

we have noted many times, patience with parents may soon turn into intolerable

hardship for a child waiting for a stable home. See In re C.K., 558 N.W.2d 170,

175 (Iowa 1997).

       We affirm the decision of the juvenile court terminating Christie’s parental

rights to B.L.

       AFFIRMED.